                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION


TOMMY DALE HAMPTON,
WALDO MCWANE and
JERRY EAVES                                                                  PLAINTIFFS

V.                                    3:17CV00018 JM

CITY OF EARLE, ARKANSAS, et al.                                              DEFENDANTS



                                           JUDGMENT

       Plaintiff’s motion to enforce the settlement agreement was tried to the Court on October

29, 2018, the Honorable James M. Moody, Jr. presiding. For the reasons stated on the record,

the Court finds in favor of Plaintiff Waldo McWane.      Mr. McWane will have and recover from

Defendant, the City of Earle, Arkansas, one thousand, two hundred and twenty-five dollars

($1,225.00). Additionally, the Court finds that Mr. McWane was not terminated for cause by the

City of Earle, Arkansas in May-June, 2017.      Further, the City did not have good cause to fail to

re-hire Mr. McWane as set forth in the settlement agreement between the parties.

       IT IS, THEREFORE, CONSIDERED, ORDERED, AND ADJUDGED, that Plaintiff’s

motion to enforce settlement agreement is granted as stated herein, the complaint is dismissed with

prejudice. The Court will retain jurisdiction for sixty (60) days to resolve any post-trial motions.1

       IT IS SO ORDERED this 1st day of November, 2018.



                                                   ______________________________________
                                                   JAMES M. MOODY, JR.


1 The deadlines for filing post-trial motions set forth in the Federal Rules of Civil Procedure are
not extended by the Court’s retention of jurisdiction.
UNITED STATES DISTRICT JUDGE
